Citation Nr: 1534023	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  15-20 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's claim was readjudicated based on the submission of new and material evidence within one year of the Veteran's April 2011 rating decision.   

In June 2015, the Veteran testified at a travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2014).

At the Veteran's April 2015 VA examination, the examiner found that the Veteran's bipolar disorder at least as likely as not began during adolescence and early adulthood, which progressed over his life which resulted in the Veteran's current state.  The examiner opined that the Veteran had problematic behaviors prior to military service, in basic training, with problems throughout his service.  The examiner noted that the Veteran was unsuccessful in curtailing his behavior even after discipline, fines, and lectures in-service.  The examiner then stated that he could only speculate, but that military service exacerbated his pre-existing bipolar disorder, and that military service did not cause the Veteran's bipolar condition.     

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b). 

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003). See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

In this case, the evidence of record does not show that the Veteran had a diagnosis of an acquired psychiatric disorder upon entry into service.  Therefore, the presumption of soundness attaches, and the burden is on VA to rebut the presumption by clear and unmistakable evidence that the disorder was both pre-existing and not aggravated by service.  38 U.S.C.A. § 1111.

The Board acknowledges that the April 2015 VA examiner stated that the Veteran's bipolar disorder at least as likely as not pre-existed service.  However, VA regulations pertaining to the rebuttal of the presumption of soundness require the higher stringent standard of clear and unmistakable evidence that the veteran's disease or injury existed prior to service and by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  Thus, the Board finds that the examiner should reconsider his opinion in light of the foregoing standard.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) which requires VA to give an adequate examination with a reasoned medical explanation for any conclusions reached.  Furthermore, if the Veteran's bipolar disorder did pre-exist service, a non-speculative opinion would aid in deciding the issue of aggravation.  See Bostain v. West, 11 Vet. App. 124, 127 (1998). 

Given the above, the claims file should be returned to the April 2015 examiner, if available, in order to obtain an opinion regarding whether the Veteran's acquired psychiatric disorder clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated beyond the natural progress of the disorder during service.  The Board notes that the Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the examiner should consider whether the Veteran's anxiety, and depressed mood were caused or aggravated by his active duty service.  Any new exam should also include another opinion as to whether or not the Veteran suffers from posttraumatic stress disorder, especially in light of the May 2015 private diagnosis submitted by E.E.M., M.D.

On remand, efforts should be made to obtain records of any outstanding relevant VA treatment, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain complete VA treatment records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).
 
2. Return the claims file to the examiner who conducted the April 2015 VA examination for an addendum opinion, if available.  The examiner should once again review the claims file.  Based on the review of the record and in light of the examiner's previous findings, the examiner should determine:

a) Did the Veteran clearly and unmistakably (i.e., it is undebatable) have an acquired psychiatric disability that pre-existed service?  Please state the diagnosis or diagnoses for any acquired psychiatric that is found to pre-exist service.

b) If the answer to "a" is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the pre-existing diagnosis was not aggravated beyond its normal progression during or as a result of his active duty service?

c) If an acquired psychiatric disability is not found to have pre-existed service (if the answer to "a" is no), is it at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed acquired psychiatric disorder began during service, is related to any symptomatology noted during service, or a result of any experience during service?

d)  If PTSD is diagnosed on examination, the examiner should determine (i) whether the claimed stressor is related to the Veteran's fear of hostile military activity and (ii) whether the claimed stressor supports a diagnosis of PTSD.

The term "clear and unmistakable" means that the medical evidence cannot be misinterpreted and misunderstood, i.e., the medical evidence is undebatable. 

The term "is as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.
 
3. Thereafter, readjudicate the claim of service connection for an acquired psychiatric disorder.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




